DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
 	Claims 1-4 and 6-11 are under consideration and claims 12-17 and 20-22 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (“Imai”, US 6,833,044 B2) in view of Mgaya (US 2007/0088145 A1).
Regarding claim 1, Imai discloses a solvent-free two component curable adhesive composition (title) comprising a polyol component (A) and a polyisocyanate component (B) (abstract). Imai discloses in TABLE 2, Comparative Example 3, a polyisocyanate component “C” comprising a high percentage of polyester polyol (17:19-32; diethylene glycol and benzoyl chloride), a polyol component “m” (15:60 - 16:7; 328.3 g of trifunctional polypropylene glycol having molecular weight of about 1,000 and 250.14 g of bifunctional polypropylene glycol having molecular weight of about 400). Imai teaches the composition may contain an adhesion improving agent (10:38-39). As to the ratios and amounts of polyols relative to each other and to the total weight of the composition, Imai teaches a broad ratio of polyester polyol to polyether polyol (6:52-60) and a broad range relative to the total weight (6:61-67), which renders the claimed ranges prima facie obvious.
Further regarding claim 1, Imai does not teach a functionality of greater than 2.5 in the polyol. However, Imai teaches a trifunctional polypropylene glycol is included in the synthesis of the polyol as well as a bifunctional polypropylene glycol (15:63-16:7). Mixtures of polyols having different functionalities are well known in the art. Mgaya discloses adhesives for laminating films and teaches polyol hardener components having total average functionality of 2, 3, or four or more [0112]. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a polyol with higher functionality to increase its reactivity. Functionality in the range of 2.5 to 4.5 for a polyol component in a PU adhesive does not appear to be novel or unobvious.
Further regarding claim 1, Imai teaches an adhesion improving agent may be a silane coupling agent, epoxy, or an oxygen acid of phosphorus or a derivative thereof (reads on phosphate ester), inter alia (10:38-60).
As to claim 2, Imai teaches the crystalline polyol component can be contained in the polyisocyanate component (B) and may comprise polyether polyol (6:52-67).
As to claim 3, Imai teaches that among the crystalline polyether polyol, polytetramethyleneether glycol (i.e. polybutylene oxide polyol) is particular preferred (7:33-37). 
As to claim 4, Imai teaches the polyol component (A) may comprise polyester polyol (3:33-34).
As to claims 6 and 7, Imai teaches the composition may contain an adhesion improving agent (10:38-39) but does not specify whether it is in the polyol component or isocyanate component. One of ordinary skill in the art would appreciate that selecting which component to include the adhesion improving agent in would simply be a matter of design choice.
As to claims 8 and 9, Imai teaches the polyisocyanate component (B) can be the above-mentioned polyisocyanate monomer above (7:41-45), which includes TDI, MDI, TODI, XDI, TMXDI, IPDI, and HDI, inter alia (5:36-6:5).
As to claim 10, Imai teaches additives (9:49) including an antifoaming agent or a foam stabilizer (9:50-52), a catalyst (11:7-8), a leveling agent, a surfactant, and a coloring pigment (11:15-19), inter alia.
As to claim 11, Imai teaches an (NCO/OH) ratio as preferably 1.3 to 4 (8:1-4), which overlaps the range claimed.

Response to Arguments
	Applicant has amended claim 1 to recite phosphate ester adhesion promoter.
	Imai teaches an adhesion improving agent may be a silane coupling agent, epoxy, or an oxygen acid of phosphorus or a derivative thereof (reads on phosphate ester), inter alia (10:38-60). Phosphate ester is a derivative of an oxygen acid of phosphorus. Therefore, Applicant’s argument is not found persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746